 

 

Case 1:16-cr-00212-LAK Document 1590 Filed 07/26/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

—-——-— EE ee x
UNITED STATES OF AMERICA
16CR212-10 (LAK)

-against- : ORDER

Joshua Brown
Defendant Lwn~
i yp er ce xX .
HONORABLE LEWIS A. KAPLAN, United States District Judge: ad Atak df
It is hereby ORDERED that the supervisd releasee, JOSHUA by
BROWN ( REDACTED | 33 Do| REDACTED) conditions of supervised
- Jeaublara ie

release #e modified to includ uowat ton Monitoring

 

bX technology ab the di erat ite 2& the U.S. Probation
(&) on (3) part paeticcpa uC a P heal te
pate SU

Department are home detention for Sixty
f)

   
 

 

Ww Wwics
BROWN witbe restricted to his residence at all S+es except Ww

for employment, education, religious s sn medicalegre , Aw
} Veo
substance abuse secs lege ordered obligationg $i ther 1
|]
U- activities asfpreapproved by the Probation Officer (Home

Detention).

Dated: New York, New York
July 21, 2021

 

 

HONORABLE LEW }. [KAPLAN
Senior United Statds District Judge
